DETAILED ACTION
This is in response to the application filed on 09/27/2021. 
Prelaminar amendments filed 10/01/2021 are entered. 
Preliminarily, claims 1-20 have been canceled and claims 21-39 have been added. Claims 21-39 are preserved for examination; of which claims 21, 30, and 39 are in independent forms. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “wherein the minimum next new write timestamp is a piece of data that is tracked for each database and specifies an earliest time that data can be written to the database by a write request,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification only in paragraph 147 briefly mentions the subject matter of “Minimum Next New Write Timestamp”; however, the specification fails to describe it as “a piece of data that is tracked for each database and specifies an earliest time that data can be written to the database by a write request.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22 and 31,
the insufficient disclosure for the claimed subject matter of “wherein the minimum next new write timestamp is a piece of data that is tracked for each database and specifies an earliest time that data can be written to the database by a write request” (as explained above) renders the claims indefinite. 
Regarding claims 23-28 and 32-37,
said claims dependent on the rejected claims 22 and 31 and inherit the same deficiency. Therefore, claims 23-28 and 32-37 are rejected for the same reason set forth in rejections of claims 22 and 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., US 7,827,144 (Saito, hereafter) in view of Lomet, US 2003/0055807.
Regarding claim 21,
Saido discloses a method of pipelining transactions in a distributed database comprising a plurality of replica servers at a plurality of distinct geographic locations, each replica server having one or more processors and memory (See at least Fig. 1 and associated text), the method comprising: 
receiving,(See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, lines 10, receiving a read request to read replica data); 
determining whether a specific read timestamp is included in the read request (See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, line 10, new read timestamp); 
when the read request includes the specific read timestamp, determining whether the specific read timestamp is less than a minimum (See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, line 10, when the read request is associated with the new timestamp, determining whether the read timestamp is no earlier than the [recent] write timestamp (wts). The read timestamp is also inherently is less than the future (i.e. next new) write timestamp. Note that it is a common knowledge in the art, that the timestamp of a current read request is inherently less than the next new (i.e. future) write timestamp); 
when the read request does not include the specific read timestamp, assigning, by the database management system, the specific read timestamp that is greater than a last-write timestamp of values of objects to be read and less than the minimum next new write timestamp (Note that this step is optional and is not required to be performed by the claim since the condition for the prior/above step is already satisfied (contingent limitations). Moreover, Saito discloses generating a new timestamp for a read request that is larger than previous write request and inherently less than the next/future write request. For example, see Saito: at least col. 4, lines 38-48); and 
reading data at the specific read timestamp when the specific read timestamp is less than the minimum next new write timestamp (See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, line 10, when the timestamp of the read request is no earlier than the [recent] write timestamp (wts) and inherently less than the future (i.e. next new) write timestamp, reply to the read request by reading data).  
Although, Saito discloses a distributed storage system for replicated data, Saito does not explicitly teach receiving a read request at a database management system.
On the other hand, Lomet discloses a database management that receive read request. Furthermore, Lomet discloses a read timestamp (at Time 7) that is less than a next new write timestamp (at Time 8) (See Lomet: para 9-10 and Table 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Saito with Lomet’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to perform an orderly read request in a database management system that improve utility and functionality of the method.
Regarding claim 22,
the combination of Saito and Lomet discloses wherein the minimum next new write timestamp is a piece of data that is tracked for each database and specifies an earliest time that data can be written to the database by a write request (See Lomet: para 9-10 and Table 1, next write timestamp).  
Regarding claim 23,
the combination of Saito and Lomet discloses receiving, at the database management system, a write request to modify objects (See Saito: at least Fig. 5A-
B and col. 6, line 59 through col. 7, line 10 and Lomet: para 9-10 and Table 1).  
Regarding claim 24,
the combination of Saito and Lomet discloses locking the objects to be modified by the write request (See Saito: at least col. 3, lines 15-16 and Lomet: para 12 and 14-15, locking data by write request).
Regarding claim 25,
the combination of Saito and Lomet discloses wherein the read request is received from a first client computer and the write request is received from a second client computer distinct from the first client computer (See Saito: at least Fig. 1 and col. 3, lines 6-23 and lines 60-67, multiple clients can request read and write operations concurrently).  
Regarding claim 26,
the combination of Saito and Lomet discloses wherein the write request is received before the read request (See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, line 10).  
Regarding claim 27,
the combination of Saito and Lomet discloses wherein the read request seeks to read data that includes the objects to be modified by the write request, further comprising delaying the reading data until the write request is complete (See Saito: at least col. 3, lines 15-16 and Lomet: Fig. 2 and para 12 and 14-15, when issuing a read request on data that is locked by a write request, the read request has to wait until the write request is complete and the lock is released).  
Regarding claim 28,
the combination of Saito and Lomet discloses wherein the read request seeks to read data that does not include the objects to be modified by the write request, further comprising performing the write and reading the data in parallel (See Saito: at least Fig. 1 and col. 3, lines 6-23 and lines 60-67, it is obvious that a read request might read a first object and a write request might write/update a different object. The read and write request might be issued concurrently by different clients).  
Regarding claim 29,
the combination of Saito and Lomet discloses rejecting the read request when the specific read timestamp included in the read request is greater than the minimum next new write time stamp (See Saito: at least Fig. 5A-B and col. 6, line 59 through col. 7, line 10, the read request is rejected if it is not within a proper minimum and maximum timestamps and it is obvious that if the timestamp associated with the read request is greater than the next/future write timestamp, the read request is rejected).
Regarding claims 30-38,
the scopes of the claims are substantially the same as claims 21-29, respectively, and are rejected on the same basis as set forth for the rejections of claims 21-29, respectively.
Regarding claim 39,
the scope of the claim is substantially the same as claim 21, and is rejected on the same basis as set forth for the rejection of claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arakawa et al., US 2007/0233981 disclosing transferring write data from a primary storage control device to a secondary storage control device is held in a write data storage portion. Update order information, including write times and sequential numbers, is managed by update order information management portions. An update control portion collects update order information from each update order information management portion, determines the time at which update of each second volume is possible, and notifies each-update portion. 
Schmisseur et al., US 2006/0047934 disclosing a method that includes selecting between a memory read request and a memory write request from at least one port, among the plurality of ports, based on, at least in part, at least one memory access rule.

	Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
11/03/2022